                                                                                               FILED
                                                                                      2019 Oct-04 PM 04:04
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

WILLIAM LEE GRANT, II,                  )
                                        )
             Plaintiff                  )
                                        )
      vs.                               )      Case No. 5:19-cv-01566-LCB
                                        )
OFFICE OF THE SECRETARY                 )
OF DEFENSE, et al.,                     )
                                        )
            Defendants                  )

                           MEMORANDUM OPINION

      William Lee Grant, II, proceeding pro se, filed a complaint against the Office

of the Secretary of Defense, the Missile Defense Agency, and the State of Illinois.

(Doc. 1).   Plaintiff also filed an Application for Leave to Proceed Without

Prepaying Fees and Costs. (Doc. 2). The court GRANTS Plaintiff’s Application.

However, for the reasons set out herein, the court DISMISSES this action WITH

PREJUDICE for failing to state a claim on which relief can be granted.

      Title 28 U.S.C. § 1915 provides, in relevant part:

             (e)(2) Notwithstanding any filing fee, or any portion thereof, that
      may have been paid, the court shall dismiss the case at any time if the
      court determines that—
                                              *****
             (B) the action or appeal--
                    (i) is frivolous or malicious; [or]
                    (ii) fails to state a claim on which relief may be granted; . .
      ..
      In conducting its review of Plaintiff’s complaint, the court is mindful that

complaints by pro se litigants are held to a less stringent standard than pleadings

drafted by attorneys and subject to liberal construction. Boxer X v. Harris, 437 F.

3d 1107, 1110 (11th Cir. 2006). However, the court “may not serve as de facto

counsel for a party . . . or rewrite an otherwise deficient pleading in order to sustain

an action.” Ausar-El ex rel. Small, Jr. v. BAC (Bank of America) Home Loans

Servicing LP, 448 F. App’x 1, 2 (11th Cir. 2011) (internal quotations and citations

omitted).

      Plaintiff first alleges, pursuant to 42 U.S.C. §§ 1983 and 1985, that the Illinois

Governor’s Office retaliated against him for filing a civil rights complaint in 2012.

The last fact Plaintiff mentions in connection with those claims occurred in 2016.

Therefore, the statute of limitations bars his claims. See Lufkin v. McCallum, 956

F.2d 1104, 1106 (11th Cir. 1992) (holding that the statute of limitations for 42

U.S.C. §§ 1983 and 1985 claims in Alabama is two years). Moreover, a federal

court in Alabama is not the appropriate venue for Plaintiff’s claims regarding his

employment in the State of Illinois. See 28 U.S.C. § 1391.

      In the remainder of his Complaint, Plaintiff alleges that the Department of

Defense created him to predict future nuclear attacks, that former Vice President

Dick Cheney personally profited from United States military operations, and that

                                           2
Prince Philip, Duke of Edinburgh, ordered the assassination of Princess Diana.

Those claims are frivolous because they describe “fantastic or delusional scenarios,

claims with which federal district judges are all too familiar.” Neitzke v. Williams,

490 U.S. 319, 328 (1989).

      The court further notes that Plaintiff “has been recognized as a frequent filer

of frivolous litigation in federal courts throughout the country and he has made the

same claims in many of his filings.” Grant v. Harris, No. CV 19-763-RGA, 2019

WL 2491680, at *2 (D. Del. June 14, 2019) (citing Grant v. United States Dept. of

the Treasury, 2018 WL 3748415, at *1 (E.D. Tex. June 25, 2018). Plaintiff’s

present Complaint appears to be the same document he has filed in other courts,

except that he crossed out the name of the court from the previous case heading, and

substituted this court’s name in handwritten text. That action is consistent with

Plaintiff’s practice in past cases. As the United States District Court for the

Northern District of Rhode Island described:

             Plaintiff is a prolific pro se litigant who has filed identical copies
      of this lawsuit in Federal Courts throughout the country. His Complaint
      is typewritten but contains handwritten notations and substitutions
      throughout. For example, Plaintiff handwrote “District of Rhode
      Island” on his Complaint in the margin and crossed out the name of
      another federal court where he previously filed this Complaint.
      Moreover, in the body of his Complaint, he notes that the Federal
      Courts in the Northern and Central Districts of Illinois; Southern
      District of Illinois; Central District of California; District of Maryland;
      Northern District of Georgia; Eastern District of New York; Western
                                           3
      District of Virginia; Eastern, Northern and Western Districts of Texas
      and the Federal Circuit have found this lawsuit to be frivolous and have
      dismissed it. . . . A review of his filings in the PACER document filing
      system confirms that he has filed this lawsuit throughout the country.

Grant v. Harris, No. 19-00353-WES, 2019 WL 3937022, at *1 (D.R.I. Aug. 20,

2019). Therefore, even if Plaintiff’s claims were not frivolous, res judicata would

bar him from repeating his claims before this court.

                                    CONCLUSION

      Based on the foregoing, the court will DISMISS this action WITH

PREJUDICE. See 28 U.S.C. § 1915(e)(2)(B). The court will enter a separate

Final Judgment.

            DONE and ORDERED this October 4, 2019.



                                      _________________________________
                                      LILES C. BURKE
                                      UNITED STATES DISTRICT JUDGE




                                         4
